          Case
           Case7:19-cr-00844-CS
                7:19-cr-00844-CS Document
                                  Document43-1
                                           44 Filed
                                               Filed11/20/20
                                                     11/19/20 Page
                                                               Page11ofof44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
UNITED STATES OF AMERICA            :
                                    :                         PROTECTIVE ORDER
      - v. -                        :
                                    :                         S1 19 Cr. 844 (CS)
AMEET GOYAL,                        :
                                    :
                 Defendant.         :
                                    :
                                    :
------------------------------------x

HONORABLE CATHY SEIBEL, District Judge:

                WHEREAS, AMEET GOYAL, the defendant, has made a request for certain

records and papers used in connection with the constitution of the Master and Qualified Jury

Wheels in the United States District Court for the Southern District of New York (the “Jury

Records”), pursuant to the Fifth and Sixth Amendments to the United States Constitution and the

Jury Selection and Service Act, 28 U.S.C. §§ 1867(a) and (f);

                WHEREAS, the Jury Administrator of the Southern District of New York (the

“Jury Administrator”) has indicated that certain Jury Records reveal personal identifying

information that would be burdensome to redact (“Sensitive Information”);

                WHEREAS, in the interest of expediting the process by which the defendant

receives the Jury Records, the defendant, by his attorney, Marc Mukasey, Esq. (“Defense

Counsel”), consents to the entry of this Order;

                WHEREAS, pursuant to 28 U.S.C. § 1867(f) and subject to the additional

limitations set forth below, the Jury Records provided to the parties shall not be disclosed to third

parties except “as may be necessary in the preparation or presentation of a motion” under 28 U.S.C.

§ 1867(a), (b), or (c);
          Case
           Case7:19-cr-00844-CS
                7:19-cr-00844-CS Document
                                  Document43-1
                                           44 Filed
                                               Filed11/20/20
                                                     11/19/20 Page
                                                               Page22ofof44




                IT IS ORDERED that, pursuant to 28 U.S.C. § 1867(f) and consistent with the

additional limitations set forth in this Protective Order, the parties shall be allowed to inspect,

reproduce, and copy the Jury Records at all reasonable times during the preparation and pendency

of a motion under 28 U.S.C. § 1867(a), (b), or (c);

                IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1867(f), any person who

discloses the Jury Records in violation of 28 U.S.C. § 1867(f) shall be subject to potential penalties

as set forth in that provision;

                IT IS FURTHER ORDERED that each of the individuals to whom disclosure of

the Jury Records is made (including anyone providing legal, investigative, secretarial,

technological, clerical, paralegal, or other support services in connection with this criminal action

and who is employed by, engaged by, advising or otherwise working at the direction of the parties,

as well as any students or interns working for counsel) shall be provided a copy of this Protective

Order by counsel; shall be advised by counsel of the terms and conditions and legal ramifications

of this Protective Order, including that he or she shall not further disseminate or discuss the Jury

Records and must follow the terms of this Protective Order, and that the Court can enforce the

Protective Order against the person to whom the Jury Records are disclosed; and shall confirm to

counsel that he or she will abide by the terms of the Protective Order;

                IT IS FURTHER ORDERED that all Jury Records are to be provided to the

defendant, and used by Defense Counsel, solely for the purpose of allowing the defendant to

prepare a motion under 28 U.S.C. § 1867, and that none of the Jury Records shall be used in any

manner nor disseminated to any other third party in a manner that is inconsistent with the preceding

paragraphs;




                                                  2
          Case
           Case7:19-cr-00844-CS
                7:19-cr-00844-CS Document
                                  Document43-1
                                           44 Filed
                                               Filed11/20/20
                                                     11/19/20 Page
                                                               Page33ofof44




               IT IS FURTHER ORDERED that, at the conclusion of this case, Defense Counsel

shall return to the Jury Administrator all copies of the Jury Records provided in this case, together

with any and all copies thereof, or shall take all reasonably practicable steps to destroy such

records, together with any and all copies thereof, which destruction Defense Counsel shall verify

in writing;

               IT IS FURTHER ORDERED that, the provisions of this Protective Order shall not

be construed as preventing the disclosure of any information in any motion made under 28 U.S.C.

§ 1867, provided that redactions are made pursuant to Fed. R. Crim. P. 49.1 and ECF Rules &

Instructions prior to any public filing.




                                                 3
         Case
          Case7:19-cr-00844-CS
               7:19-cr-00844-CS Document
                                 Document43-1
                                          44 Filed
                                              Filed11/20/20
                                                    11/19/20 Page
                                                              Page44ofof44




AGREED AND CONSENTED TO:

                                               November 19, 2020
______________________________                 __________________
Marc Mukasey, Esq.                             Date
Counsel for Defendant Ameet Goyal

AUDREY STRAUSS
Acting United States Attorney


By:                                             November 19, 2020
                                               __________________
       Vladislav Vainberg                      Date
       David Felton
       Margery Feinzig
       Assistant United States Attorneys

SO ORDERED:

                                                 11/20/20
________________________________               __________________
HON. CATHY SEIBEL                              Date
UNITED STATES DISTRICT XXXXX
                         JUDGE




                                           4
